Judgment of conviction after plea of guilty, Supreme Court, New York County, rendered June 2, 1978, reversed, on the law, the plea vacated, and the indictment dismissed. Except for a meaningless single added detail, i.e., purchase of a paper bag immediately prior to a transfer of glassine envelopes, the facts in this case are virturally identical to those found in People v Hester (71 AD2d 121, q.v.). Accordingly, the motion to suppress should have been granted. Concur—Murphy, P. J., Birns and Markewich, JJ. Bloom, J., concurs on constraint of People v Hester (71 AD2d 121).